Case 1:19-cv-01805-JSR Document 22 Filed 08/08/19 Page 1 of 13

Mark Robert Vespole

Wilson Elser Moskowitz Edelman & Dicker
200 Campus Drive — Suite 400

Florham Park, NJ 07932

Attorneys for Plaintiff

Great American Insurance Company

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

xX
GREAT AMERICAN INSURANCE : CASE NO.: 19-cv-01805 (JR)
COMPANY, :
CIVIL ACTION
Plaintiff, :
- against - : PLAINTIFF GREAT AMERICAN
INSURANCE COMPANY’S
ANSWER TO DEFENDANT
JOESPEH ZELIK, : JOSEPH ZELIK’S
Defendant. : COUNTERCLAIMS
Xx

Plaintiff Great American Insurance Company (hereinafter “GAIC”), by and through its
attorneys, Wilson, Elser, Moskowitz, Edelman & Dicker LLP, answers the Counterclaims of
Defendant Joseph Zelik (hereinafter “Zelik”), as follows:

1. Denies the allegations set forth in Paragraph 1 of the Counterclaims, except admits
only that Zelik purports to proceed as stated therein.

2. Denies knowledge or information sufficient to form a belief about the truth and
allegations set forth in Paragraph 2 of the Counterclaims, except admits only that Zelik owns
commercial real estate in the City of New York.

3, Admits only that GAIC is a corporation with its principal place of business in
Cincinnati, Ohio, and organized under the laws of the State of Ohio.

4, Denies the allegations set forth in Paragraph 4 of the Counterclaims, except admits

that Zelik purports to invoke the jurisdiction of the Court as stated therein.

27883 10v.2
Case 1:19-cv-01805-JSR Document 22 Filed 08/08/19 Page 2 of 13

5, Denies the allegations set forth in Paragraph 5 of the Counterclaims, except admits
that Zelik purports to invoke the jurisdiction of the Court as stated therein.

6. Denies the allegations set forth in Paragraph 6 of the Counterclaims, except admits
that Zelik purports to invoke the jurisdiction of the Court as stated therein.

7. Denies the allegations set forth in Paragraph 7 of the Counterclaims, except admits
that Zelik purports to lay venue as stated therein.

8. Denies the allegations set forth in Paragraph 8 of the Counterclaims, except admits
only that Zelik was issued Certificates of Coverage by GAIC dating back to September 22, 2011
until at least March 15, 2019, as a member of Distinguished Properties Umbrella Managers’ real
estate risk purchasing group.

9. Denies the allegations set forth in Paragraph 9 of the Counterclaims, except admits
only that Distinguished Properties Umbrella Managers is a real estate risk purchasing group
managed by Distinguished Programs Insurance Brokerage, LLC, and is authorized by GAIC to
underwrite or submit applications for commercial umbrella and excess liability insurance policies
issued by GAIC.

10. Denies the allegations set forth in Paragraph 10 of the Counterclaims, except admits
only that Zelik was issued Certificates of Coverage as a member of Distinguished Properties
Umbrella Managers’ real estate risk purchasing group dating back to September 22, 2011 until at
least March 15, 2019, listing certain properties.

11. Denies the allegations set forth in Paragraph 11 of the Counterclaims, except admits
only that Distinguished Programs Insurance Brokerage, Inc. approved the application submitted
by Zelik on July 29, 2014, renewing his membership in Distinguished Properties Umbrella

Managers’ real estate risk purchasing group and was issued a Certificate of Coverage, Certificate

27883 10v.2
Case 1:19-cv-01805-JSR Document 22 Filed 08/08/19 Page 3 of 13

Number 30025110, which provided $5 million of umbrella and excess liability insurance coverage
for the period of September 22, 2014 to September 22, 2015 under GAIC’s Umbrella Policy.

12. Denies the allegations set forth in Paragraph 12 of the Counterclaims, except admits
only that the Certificate of Coverage, Certificate Number 30025110 issued to Zelik, lists 29
locations for which umbrella and excess liability insurance coverage was provided, including 467
Bushwick Avenue, Brooklyn, New York, which was identified as a 6000 Square foot parking lot
owned by Zelik in the his online application submitted to Distinguished Programs Insurance
Brokerage, Inc. on July 29, 2014.

13. Denies the allegations set forth in Paragraph 13 of the Counterclaims, except admits
only that Certificates of Coverage, Certificate Number 30025110 issued to Zelik, provided
umbrella and excess liability insurance coverage for the period of September 22, 2014 to
September 22, 2015.

14. Denies the allegations set forth in Paragraph 14 of the Counterclaims and state that
that there are no exhibits, including the policy cited by Zelik as “Ex. A, Umbrella Policy” attached
to the Counterclaims and further state that to the extent Zelik is referring to the terms of the GAIC’s
Master Policy Number UM3305282, GIAC respectfully refers the Court to the section therein for
a full recitation of the terms of the policy.

15. Denies the allegations set forth in Paragraph 15 of the Counterclaims and state that
that there are no exhibits, including the policy cited by Zelik as “Ex. A, Umbrella Policy” attached
to the Counterclaims and further state that to the extent Zelik is referring to the terms of the GAIC’s
Master Policy Number UM3305282, GIAC respectfully refers the Court to the section therein for

a full recitation of the terms.

27883 10v.2
Case 1:19-cv-01805-JSR Document 22 Filed 08/08/19 Page 4 of 13

16. Denies the allegations set forth in Paragraph 16 of the Counterclaims and state that
that there are no exhibits, including the policy cited by Zelik as “Ex. A, Umbrella Policy” attached
to the Counterclaims and further state that to the extent Zelik is referring to the terms of GAIC’s
Master Policy Number UM3305282, GIAC respectfully refers the Court to the section therein for
a full recitation of the terms.

17. Denies the allegations set forth in Paragraph 17 of the Counterclaims and state that
that there are no exhibits, including the policy cited by Zelik as “Ex. A, Umbrella Policy” attached
to the Counterclaims and further state that to the extent Zelik is referring to the terms of GAIC’s
Master Policy Number UM3305282, GIAC respectfully refers the Court to the section therein for
a full recitation of the terms.

18. Denies the allegations set forth in Paragraph 18 of the Counterclaims and state that
that there are no exhibits, including the policy cited by Zelik as “Ex. A, Umbrella Policy” attached
to the Counterclaims and further state that to the extent Zelik is referring to the terms of GAIC’s
Master Policy Number UM3305282, GIAC respectfully refers the Court to the section therein for
a full recitation of the terms.

19. Denies the allegations set forth in Paragraph 19 of the Counterclaims and state that
that there are no exhibits, including the policy cited by Zelik as “Ex. A, Umbrella Policy” attached
to the Counterclaims and further state that to the extent Zelik is referring to the terms of GAIC’s
Master Policy Number UM3305282, GIAC respectfully refers the Court to the section therein for
a full recitation of the terms.

20. Denies the allegations set forth in Paragraph 20 of the Counterclaims and state that
that there are no exhibits, including the policy cited by Zelik as “Ex. A, Umbrella Policy” attached

to the Counterclaims and further state that to the extent Zelik is referring to the terms of GAIC’s

2788310v.2
Case 1:19-cv-01805-JSR Document 22 Filed 08/08/19 Page 5 of 13

Master Policy Number UM3305282, GIAC respectfully refers the Court to the section therein for
a full recitation of the terms.

21. Denies the allegations set forth in Paragraph 21 of the Counterclaims and state that
that there are no exhibits, including the policy cited by Zelik as “Ex. A, Umbrella Policy” attached
to the Counterclaims and further state that to the extent Zelik is referring to the terms of GAIC’s
Master Policy Number UM3305282, GIAC respectfully refers the Court to the section therein for
a full recitation of the terms.

22, Denies the allegations set forth in Paragraph 22 of the Counterclaims and state that
that there are no exhibits, including the policy cited by Zelik as “Ex. A, Umbrella Policy” attached
to the Counterclaims and further state that to the extent Zelik is referring to the terms of GAIC’s
Master Policy Number UM3305282, GIAC respectfully refers the Court to the section therein for
a full recitation of the terms.

23. Denies knowledge or information sufficient to form a belief as to the truth of
allegations set forth in Paragraph 23 of the Counterclaims.

24, Denies knowledge or information sufficient to form a belief as to the truth of
allegations set forth in Paragraph 24 of the Counterclaims.

25, Denies the allegations set forth in Paragraph 25 of the Counterclaims.

26. Denies the allegations set forth in Paragraph 26 of the Counterclaims.

27. Admits only that the complaint filed by Kim Hodges against Zelik in the Supreme
Court of New York, Kings County, Index No. 10514/2015, alleges that Hodges sustained injuries
as a result of a trip and fall accident at 467 Bushwick Avenue, Brooklyn, New York on July 2,

2015.

27883 10v.2
Case 1:19-cv-01805-JSR Document 22 Filed 08/08/19 Page 6 of 13

28. Admits only that the complaint filed by Kim Hodges against Zelik in the Supreme
Court of New York, Kings County, Index No. 10514/2015 (“Hodges Lawsuit”), alleges that
Hodges sustained injuries as a result of a trip and fall accident at 467 Bushwick Avenue, Brooklyn,
New York on July 2, 2015.

29. Denies knowledge or information sufficient to form a belief as to the truth of
allegations set forth in Paragraph 29 of the Counterclaims.

30. Denies the allegations set forth in Paragraph 30 of the Counterclaims, except admits
only that, on or about January 28, 2019, GAIC became aware for the first time that the primary
policy issued by Allstate Insurance Company (“Allstate”) to Zelik, which purportedly covers 467
Bushwick Avenue for the Hodges Lawsuit, was a homeowners’ policy, not a Commercial General
Liability insurance policy required by the application submitted by Zelik to Distinguished
Programs Insurance Brokerage, LLC.

31. Denies knowledge or information sufficient to form a belief as to the truth of
allegations set forth in Paragraph 31 of the Counterclaims.

32. Denies knowledge or information sufficient to form a belief as to the truth of
allegations set forth in Paragraph 32 of the Counterclaims, except admit only that Allstate tendered
the limit of its primary policy to settle the Hodges Lawsuit.

33. Denies knowledge or information sufficient to form a belief as to the truth of
allegations set forth in Paragraph 33 of the Counterclaims, except admits only that, on or about
January 28, 2019, GAIC became aware for the first time that the primary policy issued by Allstate
Insurance Company (“Allstate”) to Zelik, which purportedly covers 467 Bushwick Avenue for the

Hodges Lawsuit, was a homeowners’ policy, and not the kind of Commercial General Liability

27883 10v.2
Case 1:19-cv-01805-JSR Document 22 Filed 08/08/19 Page 7 of 13

insurance policy required by the application submitted by Zelik to Distinguished Programs
Insurance Brokerage, LLC.

34. Denies the allegations set forth in Paragraph 34 of the Counterclaims.

35. Denies the allegations set forth in Paragraph 35 of the Counterclaims.

36. Denies the allegations set forth in Paragraph 36 of the Counterclaims.

37. Denies the allegations set forth in Paragraph 37 of the Counterclaims, except admits
only that Allstate tendered the limit of its primary policy to settle the Hodges Lawsuit.

38. Denies the allegations set forth in Paragraph 38 of the Counterclaims, except admits
only that Allstate tendered the limit of its primary policy to settle the Hodges Lawsuit.

39. Admits only that, on February 27, 2019, GAIC denied umbrella coverage for the
Hodges Lawsuit and advised Zelik of its intention to file a lawsuit seeking to rescind or reform the
umbrella policies issued as to those locations for which the primary polices are homeowners’
policies, based upon material misrepresentations in the applications for the umbrella and excess
coverage.

40. Denies the allegations set forth in Paragraph 40 of the Counterclaims, except admits
only that GAIC is seeking rescission of all or parts of the umbrella liability insurance coverage
provided by GAIC under the Certificate of Coverage in its pending rescission action.

41. Denies the allegations set forth in Paragraph 41 of the Counterclaims, except admits
only that, on February 27, 2019, GAIC denied umbrella coverage for the Hodges Lawsuit and
advised Zelik of its intension to file a lawsuit seeking to rescind or reform the umbrella policies
issued as to those locations for which the primary polices are homeowners’ policies, based upon

material misrepresentations in the applications for the umbrella and excess coverage.

2788310v.2
Case 1:19-cv-01805-JSR Document 22 Filed 08/08/19 Page 8 of 13

42. Denies knowledge or information sufficient to form a belief as to the truth of
allegations concerning the legal expenses incurred by Zelik and denies the remaining allegations
set forth in Paragraph 42 of the Counterclaims, except admits only that Zelik purports to proceed
as stated therein.

43. In response to the allegations set forth in Paragraph 43 of the Counterclaim, GAIC
repeats and re-alleges the responses set forth in the preceding paragraphs of this answer, as if fully
set forth herein.

44, Objects to and denies the embedded assertion “[a]s a result of the Underlying
Action” and denies the remaining allegations set forth in Paragraph 44 of the Counterclaims.

45, Denies the allegations set forth in Paragraph 45 of the Counterclaims.

46. Denies the allegations set forth in Paragraph 46 of the Counterclaims.

47. Denies the allegations set forth in Paragraph 47 of the Counterclaims.

48, Objects to and denies the embedded assertion “[b]y reason of the foregoing” and
denies the remaining allegations set forth in Paragraph 48 of the Counterclaims.

49, Denies the allegations set forth in Paragraph 49 of the Counterclaims, except admits
only that Zelik purports to seek the relief as stated therein.

50. Denies the allegations set forth in Paragraph 50 of the Counterclaims, except admits
only that Zelik purports to seek the relief as stated therein and respectfully refers the Court to the
decision in the case cited therein.

51. In response to the allegations set forth in Paragraph 51 of the Counterclaim, GAIC
repeats and realleges the responses set forth in the preceding paragraphs of this answer, as if fully
set forth herein.

52. Denies the allegations set forth in Paragraph 52 of the Counterclaims.

27883 10v.2
Case 1:19-cv-01805-JSR Document 22 Filed 08/08/19 Page 9 of 13

53. Denies the allegations set forth in Paragraph 53 of the Counterclaims.

54. Denies knowledge and information sufficient to form a belief of the allegations
concerning the legal expenses incurred by Zelik and denies the remaining allegations set forth in
Paragraph 54 of the Counterclaims.

55, Denies the allegations set forth in Paragraph 55 of the Counterclaims, except admits
only that GAIC is seeking to rescind or reform the umbrella policies issued as to those locations
for which the primary polices are homeowners’ policies based upon material misrepresentations
in the applications for the umbrella and excess coverage.

56. Objects to and denies the embedded assertion “[a]s a result of said breach” and
denies the remaining allegations set forth in Paragraph 56 of the Counterclaims.

57. Denies the allegations set forth in Paragraph 57 of the Counterclaims.

58. Denies knowledge and information sufficient to form a belief concerning the legal
expenses incurred by Zelik and denies the remaining allegations set forth in Paragraph 58 of the
Counterclaims.

59. In response to the allegations set forth in Paragraph 59 of the Counterclaim, GAIC
repeats and realleges the responses set forth in the preceding paragraphs of this answer, as if fully
set forth herein.

60. Denies the allegations set forth in Paragraph 60 of the Counterclaims.

61. Denies the allegations set forth in Paragraph 61 of the Counterclaims.

62. Denies knowledge and information sufficient to form a belief concerning the fees
incurred by Zelik and denies the remaining allegations set forth in Paragraph 62 of the
Counterclaims.

63. Denies the allegations set forth in Paragraph 63 of the Counterclaims.

2788310v.2
Case 1:19-cv-01805-JSR Document 22 Filed 08/08/19 Page 10 of 13

64. Denies the allegations set forth in Paragraph 64 of the Counterclaims.

65. Denies the allegations set forth in Paragraph 65 of the Counterclaims.

66. Denies the allegations set forth in Paragraph 66 of the Counterclaims.

67. Objects to and denies the embedded assertion “[a]s a result of said anticipatory
breach” and denies the remaining allegations set forth in Paragraph 67 of the Counterclaims.

68. Denies the allegations set forth in Paragraph 68 of the Counterclaims and
respectfully refers the Court to the decision of the case cited therein.

69. Denies knowledge and information sufficient to form a belief concerning the fees
incurred by Zelik and denies the remaining allegations set forth in Paragraph 69 of the

Counterclaims.

 

AFFIRMATIVE DEFENSES
1. The Counterclaims fails to state a claim upon which relief may be granted.
2, The Counterclaims are frivolous and/or meritless.
3, The Counterclaims are barred by the doctrine of unclean hands.
4, The Counterclaims are barred by the doctrine of waiver.
3 The Counteclaims are barred by the doctrine of laches.
6. Great American breached no duty owed to Zelik.
7. Should the Policy and/or Certificate of Coverage be rescinded ab initio, or

rerformed, no coverage is owed to Zelik by Great American.
8. Even without rescission or reformation, Zelik has not complied with the terms,
conditions, and provisions of all Master Umbrella Policies and Certificates of Coverage issued to

Zelik by Great American or Distinguished.

10

27883 10v.2
Case 1:19-cv-01805-JSR Document 22 Filed 08/08/19 Page 11 of 13

9, Zelik and his agents made material misrepresentations to Great American and/or
Great American’s agents to induce Great American and/or Great American’s agents to issue
Certificates of Coverage to Zelik under Great American’s Master Umbrella Policies.

10. Great American would not have extended coverage to Zelik had it known of the
falsity of the material misrepresentations made by Zelik in his applications for Great American’s
Master Umbrella Policies.

11. While denying the allegations of Zelik’s counterclaim that there is coverage under
Great American’s Master Umbrella Policy, even if the Master Umbrella Policy was not rescinded,
there would be no coverage under the Master Umbrella Policy for failure of Zelik to comply with
the Policy’s requirement in Schedule A-Schedule of Underlying Insurance, specifically for a $2
million General Aggregate in his primary policy.

12, While denying the allegations of Zelik’s counterclaim that there is coverage under
Great American’s Master Umbrella Policy, even if the Master Umbrella Policy was not rescinded,
there would be no coverage under the Master Umbrella Policy for failure of Zelik to comply with
the Policy’s requirement in Schedule A-Schedule of Underlying Insurance, specifically for a $1
million in Personal & Advertising Injury coverage in his primary policy.

13. While denying the allegations of Zelik’s counterclaim that there is coverage under
Great American’s Master Umbrella Policy, even if the Master Umbrella Policy was not rescinded,
there would be no coverage under the Master Umbrella Policy for failure of Zelik to comply with
the Policy’s requirement in Schedule A-Schedule of Underlying Insurance, specifically for
Products/Completed Operations Aggregate coverage in his primary policy.

14. While denying the allegations of Zelik’s counterclaim that there is coverage under

Great American’s Master Umbrella Policy, even if the Master Umbrella Policy was not rescinded,

1]

27883 10v.2
Case 1:19-cv-01805-JSR Document 22 Filed 08/08/19 Page 12 of 13

there would be no coverage under the Master Umbrella Policy for failure of Zelik to comply with
the Policy’s requirement in Schedule A-Schedule of Underlying Insurance, specifically for $1
million per claim employee benefits liability coverage in his primary policy.

15. While denying the allegations of Zelik’s counterclaim that there is coverage under
Great American’s Master Umbrella Policy, even if the Master Umbrella Policy was not rescinded,
there would be no coverage under the Master Umbrella Policy for failure of Zelik to comply with
the Policy’s requirement in Schedule A-Schedule of Underlying Insurance, specifically for
$500,000 Employer’s Liability Coverage in his primary policy.

16. While denying the allegations of Zelik’s counterclaim that there is coverage under
Great American’s Master Umbrella Policy, even if the Master Umbrella Policy was not rescinded,
there would be no coverage under the Master Umbrella Policy for failure of Zelik to obtain $1
million of coverage per location coverage for all insured locations.

17. While denying the allegations of Zelik’s counterclaim that there is coverage under
Great American’s Master Umbrella Policy, even if the Master Umbrella Policy was not rescinded,
there would be no coverage under the Master Umbrella Policy available to Zelik because of
exclusions in the underlying primary homeowners’ insurance policy issued by Allstate Insurance
Company, excluding coverage for bodily injury arising out of past or present business activities of
an insured person, to which exclusions the Master Umbrella Policy follows form.

18. There was a mutual mistake of fact by Zelik and Great American regarding the
underlying insurance maintained by Zelik.

19, Zelik’s counterclaim must be dismissed because of Zelik’s own comparative fault

in failing to read and review the application for Great American’s Master Umbrella Policy.

12

27883 10v.2
Case 1:19-cv-01805-JSR Document 22 Filed 08/08/19 Page 13 of 13

20. Zelik’s counterclaim must be dismissed because of Zelik’s own comparative fault
in failing to read and review Great American’s Master umbrella policy.

21. = Zelik’s counterclaim must be dismissed because Zelik’s failure to read and review
Great American’s Master Umbrella Policy means that Zelik did not have a reasonable expectation
of coverage under the Master Umbrella Policy for any insured locations for which the underlying,
primary insurance was the Allstate Homeowners’ policy that did not comply with the underlying
insurance requirements of the Master Umbrella Policy.

22. If the Master Umbrella Policy and/or the Certificates of Coverage are rescinded
with respect to Zelik due to Zelik’s material misrepresentations, Great American reserves the right
to recoup attorneys’ fees and costs of suit in order to be placed back into the status quo ante.

WHEREFORE, Plaintiff Great American Insurance Company requests a judgment
dismissing Defendant Joseph Zelik’s Counterclaims in its entirety with prejudice, together with
the costs and disbursements of this action, and such other and further relief as the Court may deem

just and proper.

Dated: August 8, 2019
Florham Park, New Jersey By: s/Mark R. Vespole

Mark Robert Vespole, Esq.
WILSON ELSER MOSKOWITZ EDELMAN &
DICKER LLP
200 Campus Drive — Suite 400
Florham Park, NJ 07932
Attorneys for Plaintiff Great American Insurance
Company

By ECF:

Marshall Gilinsky, Esq.

Anderson Kill P.C.

1251 Avenue of the Americas

New York, New York 10020

Email: mgilinsky@andersonkill.com

Attorneys for Defendant Joseph Zelik

Howard Kronberg, Esq.
Attorneys for Third-Party Defendant

13

27883 10v.2
